Judgment, Supreme Court, Bronx County (Elbert Hinkson, J., at Sandoval hearing and jury trial), rendered July 29, 1991, convicting defendant of criminal sale of a controlled substance in the third degree and sentencing him to a term of six to twelve years, unanimously affirmed.
In its Sandoval ruling the court permitted inquiry into the facts that defendant had two felony convictions, seventeen *621misdemeanor convictions, and used fourteen aliases and six dates of birth, but precluded any inquiry into the underlying facts of the convictions, some of which were for drug-related offenses. The nineteen convictions as to which limited inquiry was permitted represented the sum total of defendant’s criminal dossier. The court would have been more circumspect in its obligation to balance the competing interests of the People’s right to demonstrate defendant’s propensity to put "his individual self-interest ahead of principle or of the interests of society” (People v Sandoval, 34 NY2d 371, 377) and of defendant’s right to testify free of the risk of unfair prejudice had it reduced the number of convictions that might be elicited in the event defendant were to testify. Notwithstanding, we do not believe that reversal is warranted. " 'It is well settled that a defendant cannot shield himself from impeachment on the basis of the very frequency of his offenses’ ” (People v Walker, 186 AD2d 364, 364-365, quoting People v Brown, 161 AD2d 458, lv denied 76 NY2d 938; see also, People v Scipio, 169 AD2d 596, lv denied 77 NY2d 966). Similarly, the fact that the court permitted limited inquiry into a conviction more than ten years old did not deprive defendant of a fair trial (see, People v Cain, 167 AD2d 131, 133, lv denied 77 NY2d 836). Finally, since the evidence of guilt is so overwhelming, there was no significant probability that the jury would have reached a different result had the court ruled otherwise (see, People v Mitchell, 161 AD2d 247, lv denied 76 NY2d 861). Concur—Sullivan, J. P., Ellerin, Wallach, Kupferman and Ross, JJ.